NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICHARD ANTHONY JENKINS,                        No.    18-35314

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00558-SI

 v.
                                                MEMORANDUM*
STEVE SHELTON, Director of Health
Service, Oregon Department of Corrections;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael H. Simon, District Judge, Presiding

                            Submitted March 12, 2019**

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges

      Oregon state prisoner Richard Anthony Jenkins appeals pro se from the

district court’s summary judgment and dismissal order in his action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Doe v. Abbott Labs., 571 F.3d 930, 933 (9th

Cir. 2009). We affirm.

      The district court properly granted summary judgment on Jenkins’s

deliberate indifference claims against defendants Shelton, Hughes, Clements,

Gulick, and Taylor because Jenkins failed to raise a genuine dispute of material

fact as to whether these defendants were deliberately indifferent in the treatment of

Jenkins’s medical problems and pain. See Toguchi v. Chung, 391 F.3d 1051,

1057-60 (9th Cir. 2004) (a prison official is deliberately indifferent only if he or

she knows of and disregards an excessive risk to inmate health; a difference of

opinion concerning the course of treatment, medical malpractice, and negligence in

diagnosing or treating a medical condition do not amount to deliberate

indifference). Because the district court granted summary judgment on the merits

of Jenkins’s deliberate indifference claims as to these defendants, the district court

did not err in failing to consider Jenkins’s motion for class certification attached to

his Declaration in Opposition to Summary Judgment. See Corbin v. Time Warner

Entm’t-Advance/Newhouse P’ship, 821 F.3d 1069, 1085 (9th Cir. 2016) ( “[A]

district court need not inquire as to whether [a] meritless claim should form the

basis of a class action.”).

      The district court properly dismissed defendant Little for lack of personal

jurisdiction because Jenkins failed to allege facts sufficient to establish that Little


                                            2                                     18-35314
has “continuous and systematic” contacts with Oregon that “approximate physical

presence,” Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 801 (9th Cir.

2004) (citation and internal quotation marks omitted) (general jurisdiction), or that

his claims arose out of or relate to Little’s forum-related activities, see Boschetto v.

Hansing, 539 F.3d 1011, 1015-16 (9th Cir. 2008) (specific jurisdiction).

      The district court did not abuse its discretion by considering Dr. Koltes’s

declaration in ruling on the motion for summary judgment because the declaration

was signed under penalty of perjury, and Dr. Koltes had personal knowledge of the

facts in her declaration. See Block v. City of Los Angeles, 253 F.3d 410, 416, 419

(9th Cir. 2001) (setting forth standard of review).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir. 2009).

      We reject as unsupported by the record Jenkins’s contentions that the district

court denied him due process or failed to consider his filings and evidence.

      Jenkins’s motion for a certificate of appealability (Docket Entry No. 36) is

denied as unnecessary.

      AFFIRMED.




                                           3                                     18-35314